                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:17-cv-00274-FDW

AJANAKU MURDOCK,                                      )
                                                      )
                       Plaintiff,                     )
                                                      )
vs.                                                   )               ORDER
                                                      )
JACK McCLELLAND, et al.,                              )
                                                      )
                  Defendants.                         )
______________________________________                )

       THIS MATTER is before the Court on Defendant Gregory Haynes, M.D.’s Motion for

Extension of Time to Case Management Plan [Doc. 47] and Motion to Strike Plaintiff’s Discovery

as to Defendant Gregory Haynes, M.D. [Doc. 48].

       Defendant Gregory Haynes, M.D. (“Defendant Haynes”) moves for an extension of the

deadlines set forth in the Pretrial Order and Case Management Plan (PTOCMP) [Doc. 45]. For

good cause shown, the Court will grant Defendant Haynes’ motion and will extend the deadlines

in the PTOCMP as set forth below.

       Defendant Haynes also moves to strike certain discovery requests Plaintiff has served on

Defendant Haynes. Specifically, Defendant Haynes requests that the Court strike a discovery

request he received from the Plaintiff on August 26, 2019. Defendant Haynes claims Plaintiff has

exceeded the limits set forth in Rule 33 of the Federal Rule of Civil Procedure. [Doc. 48 at 1-2].

Defendant Haynes also asks the Court to strike a set of requests for admissions that Plaintiff served

on Defendant Haynes, but which purport to be directed to Defendant Sami Hassan [Doc. 48 at 2].

Defendant Haynes indicates in his motion that these discovery requests are attached as Exhibit 1.

They are not.
       The Court will deny Defendant Haynes’ motion to strike. Regardless of whether these

requests were provided for the Court’s review, a motion to strike is not the proper means to address

potentially improper discovery requests. Defendant Haynes is referred to the Federal Rules of

Civil Procedure for guidance on this issue. The Court also notes for the parties’ benefit that the

Pretrial Order and Case Management Plan also addresses discovery limits in this case.

       IT IS HEREBY ORDERED that:

       (1) The Defendant’s Motion [Doc. 47] is GRANTED and the deadlines set forth in the

           Pretrial Order and Case Management Plan [Doc. 36] in this case shall be extended by

           sixty (60) days.

       (2) The Defendant’s Motion [Doc. 48] is DENIED.

                                                 Signed: September 6, 2019




                                                 2
